DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 07/07/2022.
Claims 1-18 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-11 and 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al. (US Pat. No. 7,071,646 B1 and Chen hereinafter). 
As to Claim 1, Chen in his teachings as shown in Fig.1-7 discloses a motor controller (40), wherein the motor controller is used for driving a motor (41), the motor has a coil (Coil A, B and C), and the motor controller comprising:
a switch circuit (42), configured to supply a coil current to the coil (See Col.4, Line 9-12); and 
a control unit (47, 46), configured to generate (via 46) a plurality of control signals  to control the switch circuit (42), wherein the motor controller enables a floating phase time to be a variable value (…At time t2, the coil B is floated so the voltage at the terminal Pb abruptly jumps higher than the reference voltage Vref … See Col.5, Line 45-47 and see also Fig.6 (B) where a floating phase time t2-t9 is a variable value).
As to Claim 10, Chen in his teachings as shown in Fig.1-7 discloses a motor controller (40), wherein the motor controller is used for driving a motor (41), the motor has a coil (Coil A, B and C), and the motor controller comprising:
a switch circuit (42), configured to supply a coil current to the coil (See Col.4, Line 9-12); and 
a control unit (47, 46), configured to generate (via 46) a plurality of control signals  to control the switch circuit (42), wherein the motor controller enables a zero point of the coil current to appear in a stable interval of a floating phase time (…In FIG. 5 is shown the voltage at the terminal Pb of the coil B when the motor 41 stably rotates. During the first and sixth phases P-I and P-VI, the terminal Pb of the coil B is coupled to the ground potential. During the second and fifth phases P-II and P-V, the terminal Pb of the coil B is floated and therefore demonstrates a voltage representative of the BEMF…See Col.4, Line 29-35 and see also Fig.5 zero crossing point ZC1 and ZC2).
As to Claim 2 and 11, Chen discloses the motor controller of claim 1 and 10, wherein the motor controller is configured to detect a phase switching time point in a stable way (Stably rotates – See Col. 4, Line 29-30).
As to Claim 8 and 17, Chen discloses the motor controller of claim 1 and 10, wherein the motor controller further comprises a detecting unit (43), and the detecting unit is configured to generate a first detecting signal and a second detecting signal to the control unit (a BEMF detector circuit 43 is coupled to the terminals Pa, Pb, and Pc of the coils A, B, and C for detecting the BEMF of the floated coil and see also Col.3, Line 66- Col.4, Line 1).
As to Claim 9 and 18, Chen discloses the motor controller of claim 1 and 10, wherein the motor controller is applied to a single-phase or polyphase configuration (Fig.4 shows the motor controller applied to a three-phase motor #41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Laulanet et al. (US Pat. No. 8,148,928 B2 and Laulanet hereinafter).
As to Claim 3 and 12, Chen discloses the motor controller of claim 1 and 10, however, it doesn’t explicitly disclose:
wherein the motor controller automatically adjusts the floating phase time 
	Nonethless, Laulanet in his teachings as shown in Fig.1-Fig.6 discloses two of three phases are alternately energized in a current mode operation. Alternatively, three phases may be energized in a current mode operation. Thus, in every other phase one of the inductor terminals of the rotor is left floating. After a delay, the peak BEMF on one of the floating terminals is captured or saved while the other phases are under current mode control. When the BEMF signal reaches the same value with the opposite polarity or after a pre-determined time out, commutation to the next step occurs (See Col.2, Line 4-12).
	Therefore, it would have been obvious before the effective date of the instant application for the motor controller to automatically adjusts the floating phase time as thought by Laulanet within the teachings of Chen to continuously regulate the current in each PWM period (See Col.3, Line 39-44).
As to Claim 4 and 13, Chen discloses the motor controller of claim 1 and 10, wherein the motor controller enables that the next floating phase time is less than the current floating phase time (See Fig.6B, at time t6 the coil B is floated so the voltage at the terminal Pb abruptly dives lower than the reference voltage Vref and see also Col.5, Line 64-Col.6, Line 15), however, it doesn’t explicitly disclose:
wherein the floating phase time comprises a stable interval, and when a zero point of the coil current appears before the stable interval
Nonethless, Laulanet in his teachings as shown in Fig.1-Fig.6 discloses two of three phases are alternately energized in a current mode operation. Alternatively, three phases may be energized in a current mode operation. Thus, in every other phase one of the inductor terminals of the rotor is left floating. After a delay, the peak BEMF on one of the floating terminals is captured or saved while the other phases are under current mode control. When the BEMF signal reaches the same value with the opposite polarity or after a pre-determined time out, commutation to the next step occurs (See Col.2, Line 4-12).
	Therefore, it would have been obvious before the effective date of the instant application for the motor controller to automatically adjust the floating phase time as thought by Laulanet within the teachings of Chen to continuously regulate the current in each PWM period (See Col.3, Line 39-44).
As to Claim 5 and 14, Chen discloses the motor controller of claim 1 and 10, wherein the motor controller enables that the next floating phase time is greater than the current floating phase time (See Fig.6B, at time t2 the coil B is floated so the voltage at the terminal Pb abruptly jumps higher than the reference voltage Vref and see also Col.5, Line 41-63), however, it doesn’t explicitly disclose:
wherein floating phase time comprises a stable interval, and when a zero point of the coil current appears after the stable interval
Nonethless, Laulanet in his teachings as shown in Fig.1-Fig.6 discloses two of three phases are alternately energized in a current mode operation. Alternatively, three phases may be energized in a current mode operation. Thus, in every other phase one of the inductor terminals of the rotor is left floating. After a delay, the peak BEMF on one of the floating terminals is captured or saved while the other phases are under current mode control. When the BEMF signal reaches the same value with the opposite polarity or after a pre-determined time out, commutation to the next step occurs (See Col.2, Line 4-12).
	Therefore, it would have been obvious before the effective date of the instant application for the motor controller to automatically adjust the floating phase time as thought by Laulanet within the teachings of Chen to continuously regulate the current in each PWM period (See Col.3, Line 39-44).
As to Claim 6 and 15, Chen discloses the motor controller of claim 1 and 10, wherein the motor controller enables that the next floating phase time is equal to the current floating phase time (the sifter circuit 60 effectively selects out the second-time crossing ZC2 and correctly controls the commutation of the motor- See Fig.6B, at time t4 and also Col.5, Line 57-59), however, it doesn’t explicitly disclose:
wherein the floating phase time comprises a stable interval, and when a zero point of the coil current appears in the stable interval
Nonethless, Laulanet in his teachings as shown in Fig.1-Fig.6 discloses two of three phases are alternately energized in a current mode operation. Alternatively, three phases may be energized in a current mode operation. Thus, in every other phase one of the inductor terminals of the rotor is left floating. After a delay, the peak BEMF on one of the floating terminals is captured or saved while the other phases are under current mode control. When the BEMF signal reaches the same value with the opposite polarity or after a pre-determined time out, commutation to the next step occurs (See Col.2, Line 4-12).
	Therefore, it would have been obvious before the effective date of the instant application for the motor controller to automatically adjust the floating phase time as thought by Laulanet within the teachings of Chen to continuously regulate the current in each PWM period (See Col.3, Line 39-44).
As to Claim 7 and 16, Chen discloses the motor controller of claim 1 and 10, wherein the motor controller detects a zero crossing point of a back electromotive force in the detecting interval (See Fig.6B time interval t3 and t4 of zero crossing point of back electromotive force ZC1 and ZC2), however, it doesn’t explicitly disclose:
wherein the floating phase time comprises a detecting interval
Nonethless, Laulanet in his teachings as shown in Fig.1-Fig.6 discloses two of three phases are alternately energized in a current mode operation. Alternatively, three phases may be energized in a current mode operation. Thus, in every other phase one of the inductor terminals of the rotor is left floating. After a delay, the peak BEMF on one of the floating terminals is captured or saved while the other phases are under current mode control. When the BEMF signal reaches the same value with the opposite polarity or after a pre-determined time out, commutation to the next step occurs (See Col.2, Line 4-12).
	Therefore, it would have been obvious before the effective date of the instant application for the motor controller to automatically adjust the floating phase time as thought by Laulanet within the teachings of Chen to continuously regulate the current in each PWM period (See Col.3, Line 39-44).
Response to Arguments/Remarks
As to applicant’s argument “…Claims 1, 2, 8-11 and 17-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen et al. (US Pat. No. 7,071,646 B1 and Chen hereinafter). Applicant respectfully traverses this rejection… Regarding claim 1… First of all, FIG. 5 and Col. 4, Line 17-44 of Chen disclose that the floating phase time is not a variable value… As shown in the above FIG. 5 of Chen, one skilled in the relevant art knows that one electrical period is divided into 360 electrical degrees based on a traditional six-step driving method, where the motor rotates one cycle during one electrical period. There are six floating phase times in one electrical period. That is to say, the floating phase time (Phase P-II or P-V) regarding the terminal Pb is one-sixth of the electrical period. Also, the floating phase time (Phase P-III or P-VI) regarding the terminal Pa is one-sixth of the electrical period. The floating phase time (Phase P-I or P-IV) regarding the terminal Pc is one-sixth of the electrical period. Thus, FIG. 5 and Col. 4, Line 17-44 of Chen disclose that the floating phase time is not a variable value. 15 Secondly, FIG. 6(B), FIG. 5 and Col. 4, Line 17-44 of Chen disclose that the floating phase time is not a variable value, too. Regarding the terminal Pb, time t5-t6 of FIG. 6(B) is not a floating phase time. On the contrary, the terminal Pb of the coil B is coupled to the supply voltage source Vm during time t5-t6 of FIG. 6(B). Again, the floating phase time regarding the terminal Pb is one-sixth of the electrical period. Thus, FIG. 6(B), FIG. 5 and Col. 4, Line 17-44 of Chen disclose that the floating 5 phase time is not a variable value…Lastly, Chen does not disclose or teach that the motor controller enables a floating phase time to be a variable value… Chen does not disclose the above features. Chen simply discloses a traditional six-step driving method with a fixed floating phase time for a three-phase motor. Also, the other prior art Laulanet does not teach or disclose that a motor controller enables a floating phase time to be a variable value… In view of the reasons above, Applicant respectfully submits that Chen fails to render claim 1 anticipated. Applicant therefore respectfully submits that claim 1 is allowable. Claims 2-9 are allowable by virtue of their dependence from claim 1… Regarding claim 10… First of all… both the 10 first-time crossing ZC1 and the second-time crossing ZC2 are nothing to do with a zero point of the coil current. ZC1 and ZC2 are in association with a voltage signal (BEMF voltage) but not a current signal. Actually, Chen does not disclose or mention about a zero point of the coil current via Fig. 1-7 and the specification. Since one skilled in the relevant art knows that the zero point of the coil current is not 15 synchronized with the genuine zero-crossing event of BEMF voltage, Chen does not disclose or teach that the motor controller (40) enables a zero point of the coil current to appear in a stable interval of a floating phase time. Instead, the motor controller of the application is capable of enabling a zero point of the coil current to appear in a stable interval of a floating phase time by adjusting the floating phase time…Secondly, Col. 4, Line 29-35 and FIG. 5 of Chen does not disclose or teach that the motor controller (40) enables a zero point of the coil current to appear in a stable interval of a floating phase time… Chen does not disclose that the motor controller (40) is 15 capable of controlling a zero point of the coil current by adjusting the floating phase time…. Chen does not disclose the above feature. Chen simply discloses a traditional six-step driving method with a fixed floating phase time for a three-phase motor. Also, the other prior art Laulanet does not teach or disclose that a motor controller enables a zero point of a coil current to appear in a stable interval of a floating phase time… In view of the reasons above, Applicant respectfully submits that Chen fails to render claim 10 anticipated. Applicant therefore respectfully submits that claim 10 is allowable. Claims 11-18 are allowable by virtue of their dependence from claim 10…”
	In response to applicant’s argument, the examiner respectfully disagrees with the applicant’s assertion. The examiner would also like to emphasize that the claims are examined enlight of the specification using the broadest reasonable interpretation (BRI). Furthermore, the examiner strongly asserts as shown above and will be explained in this section of the office action that the claims are addressed based on what is claimed not necessarily argued as argued by the applicant by bringing the specification into the claims as quoted above. In contrary to applicant’s argument, Chen in his teachings as shown in the previous office action discloses (in regards to Claim 1) by referring not necessarily into Fig.5 but to Fig.6B where a controller (47,76) generates a plurality of control signals to switch circuit 42 at period/times t2-t9 as shown in Fig. 6B which has variable values and as clearly shown at least at time t2 in which the coil B is floated so the voltage at the terminal Pb abruptly jumps higher than the reference voltage Vref  as described by (Col.5, Line 45-47). This clearly reads on what is claimed by the applicant. As to Claim 10, the office action cites Fig.5 as it properly applies to the broadly claimed invention in which the voltage at the terminal Pb of the coil B when the motor 41 stably rotates. During the first and sixth phases P-I and P-VI, the terminal Pb of the coil B is coupled to the ground potential. During the second and fifth phases P-II and P-V, the terminal Pb of the coil B is floated and therefore demonstrates a voltage representative of the BEMF. This is clearly described by Col.4, Line 29-35. In addition, it is also thought that the sifter circuit/controller 47 receives in sequence the first-time crossing ZC1 and the second-time crossing ZC2 and, only in response to the second-time crossing ZC2, generates an indication signal to trigger the drive signal synthesizing circuit/controller 46 (See also Col.5, Line 7 -11). Hence, the rejection is properly applied and reads on what appeared to be broadly claimed and the rejection of claim 10 is maintained as well. Laulanet is used to cure the deficiency of Chen in Claims 3-7 and 12-16 is maintained as well. Hence, the rejection of independent claim 1 and 10 along its respective dependent claims 2-9 and 11-20 are maintained. In conclusion, applicant’s arguments filed on 07/07/2022 have been fully considered but they are not persuasive as shown above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846